Citation Nr: 1449521	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-34 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's Daughter, [redacted], L. Casison, M.D.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served in the Philippine Scouts from April 1946 to March 1949.   He passed away in April 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).  The appellant testified at a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing is associated with the claims file.

In a February 2013 decision, the Board, denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The Board also denied the claims for entitlement to Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. § 1318 and entitlement to burial benefits and remanded the claims for entitlement to accrued benefits and entitlement to death pension benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Order, the Court granted Partial Joint Motion for Remand (JMR), vacating and remanding the issue of entitlement to service connection for the cause of the Veteran's death only for additional consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the JMR, the Board believes that the appellant's claim should be remanded to the RO to obtain a VA medical opinion addressing the etiology of the cause of the Veteran's death.  The Board observes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. § 5103A(a), and not (d), applies to claims for dependency and indemnity compensation (DIC).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).

Review of the record reveals that the Veteran's death certificate lists the cause of death as bilateral pneumonia and coronary artery disease.  The Veteran was not service-connected for any disability at the time of his death.  The appellant contends that the pneumonia which led to the Veteran's death was related to his active duty service.  Review of the Veteran's available service treatment records reflects a diagnosis of upper respiratory infection in October 1948, but that a separation examination and chest X-ray were normal.  The Veteran filed a claim for entitlement to service connection for "lung trouble" soon after discharge, in 1951.  Although the Veteran reportedly sought treatment in 1951 for pulmonary tuberculosis, the hospital in which he was allegedly treated had no records of such treatment.  Nevertheless, the appellant has submitted positive medical nexus opinions as well as lay statements in support of her contentions.  In that regard, in various medical opinions, "Nurse-Researchers" Froilan M. Mendoza, Annalie V. Dela Cruz, and L. Casison, M.D. opined that the cause of the Veteran's death was related to his active duty service after reviewing the Veteran's service records.  Lay statements reflect that the Veteran was observed to have experienced chest pain and cough after service discharge.

While the Board does not find the medical opinions submitted to be dispositive of the appeal, the Board cannot say that there is no reasonable possibility that obtaining a VA medical opinion would aid in substantiating the appellant's claim, as the evidence of record reflects a diagnosis of a respiratory disorder during service, competent lay reports of respiratory symptoms after service discharge, and competent nexus opinions in favor of the claim.  Accordingly, based upon the duty to assist as stated in 38 U.S.C.A. § 5103A(a), the appellant's claim should be remanded to obtain a VA medical opinion as to the etiology of the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an appropriate VA medical examiner for review.  After reviewing the claims file for the pertinent medical and other history, including the certificate of death, service treatment records, post-service treatment records, and lay statements and testimony, as well as a complete copy of this remand, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the cause of the Veteran's death, identified as bilateral pneumonia and coronary artery disease, is etiologically related to the Veteran's active duty service.  In providing the requested opinion, the examiner is asked to specifically address the in-service diagnosis of upper respiratory infection well as the medical opinions in favor of the appellant's claim and the lay evidence of post-service symptomology.  The examiner should state whether the Veteran's in-service diagnosis of an upper respiratory infection was an early manifestation of a chronic pulmonary infection later manifested by pneumonia which resulted in the Veteran's death.  A complete rationale should be provide for all opinions stated.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  Ensure that the medical opinion requested above complies with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, the appellant and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



